Citation Nr: 0825814	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-17 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has presented 
sufficient to reopen a claim of entitlement to service 
connection a neck disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to an increased rating for left knee plica 
with degenerative disease, currently rated as 0 percent 
disabling.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1969 to 
November 1971, and from May 1973 to September 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The issues of entitlement to service connection for a neck 
disorder and an increased rating for a left knee disability 
are being remanded and are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a neck disorder was denied in an 
October 1991 rating decision.  The appellant did not appeal 
and that decision is final.

2.  The evidence added to the record since the October 1991 
rating decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSION OF LAW

The October 1991 rating decision, which denied entitlement to 
service connection for a neck disorder is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening the claim.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

The issue of service connection for a neck disorder was 
previously addressed and denied by the AOJ in October 1991.  
At the time of the prior decision, the record included the 
service medical records, statements from the appellant, and 
post service medical records.  The evidence was reviewed and 
service connection for a neck disorder was denied.  38 
U.S.C.A. § 7105.  That decision is final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the AOJ noted in-service 
complaints of acute cervical strain.  Since that 
determination, the appellant has applied to reopen his claim 
of entitlement to service connection for a neck disorder.  
The evidence submitted since the prior final denial in 
October 1991 is new and material.  On VA examination in June 
2005, the examiner diagnosed "[d]egenerative disease of the 
cervical spine as well as of the lumbosacral spine, noted to 
have had an onset as far back as 1979 on x-rays without any 
radiculopathy.  The evidence submitted since the prior final 
denial is new and material and the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for a neck disorder is granted.


REMAND

In regard to the cervical spine, the June 2005 VA examination 
report reflects complaints of increased spinal pain from his 
neck all the way down to his lower back, and notes x-ray 
examination in February 1988 showed spurs along C3, C5, and 
C6.  The diagnosis was degenerative disease of his cervical 
spine, as well as of the lumbosacral spine.  A nexus opinion 
was not provided.  

As for the left knee, the Board notes that in the May 2006 VA 
Form 9, the appellant stated that he had increased left knee 
pain and had had recent treatment of the left knee at a VA 
facility.  These records have not been associated with the 
claims file.  The Board notes that the June 2005 VA 
examination report notes x-ray examination showed 
degenerative disease and there was left knee limitation of 
motion and discomfort.  

The Board notes that limitation of flexion of a leg warrants 
a noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees or a 30 percent evaluation if flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In addition, in determining the degree of limitation of 
motion, the provisions of 38 C.F.R. § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the appellant's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Knee impairment with 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 30 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Further, arthritis and instability of a knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  Any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 
1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 
1998).  The VA General Counsel also recently held that 
separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (limitation of flexion of the leg) and Diagnostic Code 
5261 (limitation of extension of he leg), may be assigned for 
disability of the same joint. VAOGCPREC 9-2004 (September 17, 
2004).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that he 
identify the VA facility referred to is 
his June 2006 VA Form 9 and the dates of 
treatment there for his left knee or neck 
disabilities.  Then obtain any relevant VA 
treatment records identified.  All records 
obtained should be associated with the 
claims file.  

2.  Return the claims file to the VA 
examiner who completed the June 2005 VA 
examination report, if available; 
otherwise, another VA examiner.  The 
examiner's attention should be directed to 
this remand.  The examiner should provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the appellant's 
current neck disorder existed during his 
active service or is related to his active 
service.  A complete rationale should 
accompany all opinions provided.  

3.  Schedule the appellant for a VA 
examination to determine the degree of 
impairment due to the left knee 
disability.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests, including 
range of motion, should be accomplished.  
A complete rationale should accompany all 
opinions provided.

4.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


